                                                                                Case 3:17-cv-02335-WHA Document 172 Filed 12/19/18 Page 1 of 1



                                                                          1
                                                                          2
                                                                          3
                                                                          4
                                                                          5                            IN THE UNITED STATES DISTRICT COURT
                                                                          6
                                                                                                   FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                                                          7
                                                                          8   PAULA BLAIR, ANDREA ROBINSON, and
                                                                          9   FALECHIA HARRIS, individually and on
                                                                              behalf of all others similarly situated,                       No. C 17-02335 WHA
                                                                         10                   Plaintiffs,
                                                                         11
United States District Court




                                                                                v.                                                           NOTICE RE
                                                                                                                                             TODAY’S HEARING
                               For the Northern District of California




                                                                         12   RENT-A-CENTER, INC., a Delaware
                                                                         13   corporation, RENT-A-CENTER WEST, INC.,
                                                                              a Delaware corporation, and DOES 1–50,
                                                                         14   inclusive,

                                                                         15                   Defendants.
                                                                                                                             /
                                                                         16
                                                                         17            At today’s hearing, counsel for both sides should be prepared to discuss the following

                                                                         18   issue. Given that class notice has not yet gone out, if the Court grants RAC’s motion for

                                                                         19   summary judgment on plaintiffs’ usury claim would that ruling be binding on the class? In

                                                                         20   either case, what would need to be included in the class notice with respect to plaintiffs’ usury

                                                                         21   claim?

                                                                         22
                                                                         23            IT IS SO ORDERED.

                                                                         24
                                                                         25   Dated: December 19, 2018.
                                                                                                                                   WILLIAM ALSUP
                                                                         26                                                        UNITED STATES DISTRICT JUDGE

                                                                         27
                                                                         28
